[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                     ________________________                  FILED
                                                      U.S. COURT OF APPEALS
                            No. 10-13986                ELEVENTH CIRCUIT
                                                           AUGUST 5, 2011
                        Non-Argument Calendar
                      ________________________               JOHN LEY
                                                              CLERK

                D.C. Docket No. 6:10-cr-00035-JA-GJK-1


UNITED STATES OF AMERICA,
                                                    Plaintiff-Appellee,

                                 versus


RAMIRET B. DAVIS,


                                                    Defendant-Appellant.


                    __________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                    _________________________

                            (August 5, 2011)

Before BARKETT, MARCUS and FAY, Circuit Judges.

PER CURIAM:
       Ramiret Davis appeals his convictions for conspiracy to commit Hobbs Act

robbery, in violation of 18 U.S.C. § 371 (Count One), Hobbs Act robbery, in violation

of 18 U.S.C. § 1951(a), (b) and 18 U.S.C. § 2 (Count Two), and carrying and

possessing a firearm in furtherance of a crime of violence, in violation of 18 U.S.C.

§ 924(c)(1)(A), (c)(1)(C), (c)(3) and 18 U.S.C. § 2 (Count Three). On appeal, Davis

argues that the district court gave a supplemental jury instruction, in the form of an

Allen charge,1 that was coercive because the jury may have misheard or

misunderstood the instructions. After careful review, we affirm.

       Ordinarily, our review of “a district court’s decision to give an Allen charge is

limited to evaluating the coercive impact of the charge.” United States v. Trujillo,

146 F.3d 838, 846 (11th Cir. 1998). We will reverse only if we find under the totality

of the circumstances that the charge was inherently coercive. United States v.

Chigbo, 38 F.3d 543, 545 (11th Cir. 1994). “However, when a party agrees with a

court’s proposed instructions, the doctrine of invited error applies, meaning that

review is waived even if plain error would result.” United States v. Frank, 599 F.3d

1221, 1240 (11th Cir. 2010); see also United States v. Silvestri, 409 F.3d 1311, 1337

(11th Cir. 2005) (holding that the defendant waived the right to review where defense


       1
         “An ‘Allen charge’ is a trial court’s admonition to a deadlocked jury, instructing it to
make further attempts to reach a verdict.” United States v. Polar, 369 F.3d 1248, 1254 (11th Cir.
2004) (referring to Allen v. United States, 164 U.S. 492 (1896)).

                                                2
counsel stated that the jury instructions “covered the bases”); United States v.

Fulford, 267 F.3d 1241, 1247 (11th Cir. 2001) (holding that the defendant invited the

error when defense counsel indicated the jury instructions were “acceptable” to him).

      In this case, Davis did more than simply fail to object to the use of the modified

Allen charge. After hearing the proposed jury instructions, defense counsel stated,

“I certainly don’t have any problem with the instruction itself.” This is analogous to

the statements in Fulford that the instructions were “acceptable” to defense counsel.

Here, defense counsel only stated that he was unclear on whether the jury note from

the previous day indicated that the jury was already deadlocked, and if so, he

“wonder[ed]” whether “an Allen charge would be necessary or would help under the

circumstances.” After the court informed defense counsel that it was not under the

impression that the jury was already deadlocked since they asked to resume

deliberations after their break, defense counsel did not raise any additional concerns.

With regard to the additional language proposed by the court, not only did defense

counsel state he had no objections to this language, when the court asked if the parties

specifically agreed, defense counsel stated, “Yes, Your Honor.” By expressly

agreeing to the modified Allen charge, defense counsel invited the error. Frank, 599

F.3d at 1240. Therefore, Davis has waived review of any such error on appeal.

Accordingly, we affirm his convictions.


                                           3
AFFIRMED.




            4